                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


H-D USA LLC, and
HARLEY-DAVIDSON MOTOR COMPANY GROUP LLC,

                   Plaintiff,

      v.                                            Case No. 17-cv-1776-pp

AFFLICTION HOLDINGS LLC,

                   Defendant.


                       ORDER REGARDING DISCOVERY


      On July 3, 2019, the parties contacted the court to discuss a dispute

that had arisen as they were conducting discovery into the defendant’s

contacts with the forum. The parties reported that the defendant had limited

its responses to the plaintiff’s jurisdictional interrogatories to the three-year

period preceding the filing of the complaint, arguing that contacts beyond the

statute of limitations were not relevant. The plaintiffs argued that it would be

more efficient for the defendant to provide information about contacts from the

time the defendant began selling the allegedly infringing product in Wisconsin

through the present (post-complaint) to allow the plaintiffs to determine when,

if ever, the facts supported the exercise of personal jurisdiction.

      The complaint does not describe the period during which the plaintiffs

believe the infringing activity occurred. At the July 3 hearing, the plaintiffs

stated that the defendant was relying on Skidmore v. Led Zeppelin, et al, Case


                                         1
No. 14-3089 (E.D. Pa. 2014) at dkt. no. 54, to support its argument that it

should not have to provide discovery beyond the limitations period. In

Skidmore, the district court for the Eastern District of Pennsylvania ruled that

the defendant’s contacts with the State of Pennsylvania seventeen years earlier

were not sufficient to establish general or specific jurisdiction. Id. at 8. The

Skidmore case offers little guidance for this court aside from the fact that the

Skidmore court started with the three-year limitations period when examining

the sufficiency of the contacts. Id. at 8-9. Neither party has cited any other

facts or legal authority.

      During the hearing, the defendant offered to produce documents dating

back to the beginning of 2014—presumably, January 1, 2014. The court finds

that offer a reasonable starting point. The court will require the defendant to

provide discovery covering the period from January 1, 2014 through the date

the plaintiff filed the complaint. In addition, the plaintiffs may ask the

defendant—whether through an interrogatory, a request for admission or a

question at a deposition—when it started selling the allegedly infringing

products in Wisconsin. If the information the plaintiff receives through this

discovery leads the plaintiffs to believe that the defendant had significant

contacts with Wisconsin before January 1, 2014, the plaintiffs may ask the

court to expand the scope of the jurisdictional discovery.

      The court ORDERS that the parties shall limit the scope of discovery on




                                         2
jurisdiction to the period beginning with January 1, 2014 and continuing

through the date on which the plaintiff filed the complaint.

      Dated in Milwaukee, Wisconsin this 11th day of July, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        3
